—Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered on or about June 25, 1996, which, insofar as appealed from, denied plaintiff law firm’s motion for summary judgment on its cause of action for account stated and to dismiss defendant client’s counterclaims for malpractice, unanimously affirmed, without costs.
Defendant’s counterclaim alleging, inter alia, breach of fiduciary duty, raises questions of credibility that are not suscep*276tibie to summary disposition (Dershowitz & Eiger v Helmsley, 219 AD2d 497), and that preclude summary judgment on the cause of action for account stated. Concur—Rosenberger, J. P., Rubin, Ross, Tom and Andrias, JJ. '